 Case 4:18-cr-00260-RSB-CLR Document 1400 Filed 02/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                                  CASE NO.: 4:18-cr-260

 ELIZABETH KITCHENS,

                Defendant.


                                            ORDER

       Presently before the Court is the United States’ Motion to Dismiss Defendant Elizabeth

Kitchens’ Motion to Reduce Sentence. (Doc. 1366.) The Court DIRECTS Defendant to file a

response to the United States’ Motion within thirty (30) days of today’s date. Defendant is

forewarned that if she does not file a response within thirty days, the Court will dismiss her motion

to reduce sentence for failure to prosecute. The Court DIRECTS the Clerk of Court to mail a

copy of the Government’s Motion to Dismiss to the Defendant along with this Order.

       SO ORDERED, this 26th day of February, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
